Citation Nr: 1032011	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, 
which included service in the Republic of Vietnam from April 1969 
to November 1969.  

This matter is on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

This case was remanded by the Board in January 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, though he did not engage in combat.

2.  The medical evidence shows a diagnosis of PTSD.

3.  The stressor event is sufficiently confirmed.  


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as PTSD, was incurred 
in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303. 
3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Certain chronic diseases, such as psychosis, may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in- service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f) (2009); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

The diagnosis of a mental disorder must conform to the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV) and be supported by the findings of a medical examiner.  See 
38 C.F.R. § 4.125(a) (2009).  In adjudicating a claim of service 
connection for PTSD, VA is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official history of 
each organization in which a veteran served, his or her military 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) (2009); see also 38 U.S.C.A. § 1154(b) (West 
2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256- 58 (Feb. 8, 2000).

If VA determines that a veteran did not engage in combat, lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, there must be credible supporting 
evidence.  

The credible supporting evidence is not limited to service 
department records, but can be from any source.  See YR v. West, 
11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  Further, credible supporting evidence of 
the actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau, 9 
Vet. App. at 396.

For claims pending or filed on or after July 13, 2010, VA amended 
the regulations governing adjudication of PTSD claims by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

See 75 Fed. Reg. 39843 (July 13, 2010).

The Veteran has alleged the following stressful in-service 
events: (1) while assigned to the 86th Combat Engineer Battalion, 
then located outside of Dong Tam, he was in a convoy when a dump 
truck two vehicles in front of him hit a landmine, leaving the 
cab torn away and killing the driver and a passenger, the sight 
of which made him sick; (2) on another occasion in a convoy on 
the road to base camp a jeep struck a mine, also tearing apart 
and killing the command first sergeant and a lieutenant; (3) and 
the constant stress of the sounds of the live fire especially at 
night, which included mortar fire, rockets, and RPG's, as well as 
the stress of the landmines along the road.  See Statement 
December 2003; VA psychiatric evaluation, December 2003.   

The initial threshold question in this case requires a 
determination as to whether the Veteran was "engaged in combat 
with the enemy."  The DD Form 214 indicates that he served as a 
combat engineer.  The list of assignments, of record, from his 
personnel file indicated he was assigned to the 86th Engineer 
Battalion in mid-1969 as a bridge specialist and then in the 
summer of 1969 he was assigned to the 67th Engineer Company as a 
dump truck driver.  

Although he received the Vietnam Service Medal, Vietnam Campaign 
Medal, and an Army Commendation Medal, these awards are not 
indicative of involvement in combat.  Because his own statements 
do not establish that he personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality, his assertions of service 
stressors are not sufficient to establish the occurrence of such 
events, and instead his reported stressors must be verified.  See 
38 U.S.C.A. § 1154(b).

Shortly after the Veteran submitted his current claim, the RO 
sought to confirm his stressor.  The response from the agency 
indicated a review of daily staff journals from the 86th Engineer 
Battalion, dated April to November 1969 found a May 1969 account 
of a 3/4 ton truck with three men being ambushed by the enemy near 
Dong Tam, the base camp location of the 86th.  All three men were 
wounded, two seriously, such that a medical evacuation aircraft 
and a light fire team were summoned to secure the ambush site and 
remove the wounded.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal involvement, 
was not necessary.  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).

The Veteran's primary stressor, the description of which remained 
consistent in the record, was of a heavy vehicle, assigned to the 
86th Engineer Battalion, his own assignment, near Dong Tam, where 
the Veteran described himself while he was assigned there having 
arrived in April 1969, exploded - was damaged - by hostile action 
such that men were injured seriously.  

The Veteran remembered that two died, though the daily staff 
journal only indicated two were seriously wounded.  There is 
nothing to suggest that he was "detached and protected from the 
events that affected his company."  See Suozzi at 310.  The 
Board finds that the stressor is confirmed. 

Given that the Veteran's in-service combat stressor has been 
verified, to establish service connection the evidence must show 
(1) a current medical diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a) and (2) medical evidence of a causal nexus 
between current symptomatology and the in-service stressor(s).  

With regard to these matters, the Board finds that the Veteran 
has a sufficient, current medical diagnosis of PTSD, which was 
found and discussed in considerable detail in a December 2003 VA 
psychiatric evaluation, as well as in a March 2004 VA PTSD 
examination, and sufficient medical evidence of a causal nexus 
between his current symptoms, in particular the chronic 
exhaustion and inability to sleep, and the confirmed in-service 
stressor in these same evaluations.  

In consideration of the above, the Board finds that an in-service 
stressor was verified sufficiently to establish a claim for PTSD 
pursuant to 38 C.F.R. § 3.304(f).  For this reason, the benefit 
of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  As the weight of the evidence is in favor of the 
claim for service connection for an acquired psychiatric 
disability, claimed as PTSD, the appeal is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered.




ORDER

Service connection for an acquired psychiatric disorder, claimed 
as PTSD, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


